401 F.2d 538
UNITED STATES of America, Appellee,v.Rohalia ROBERTS, Appellant.
No. 539.
Docket 32212.
United States Court of Appeals Second Circuit.
Submitted June 17, 1968.
Decided July 29, 1968.
Certiorari Denied December 16, 1968.

See 89 S.Ct. 496.
Phylis Skloot Bamberger, New York City (Anthony F. Marra, New York City, of counsel), for appellant.
Douglas S. Liebhafsky, Asst. U. S. Atty., Robert M. Morgenthau, U. S. Atty. for the Southern Dist. of New York, Pierre N. Leval, Asst. U. S. Atty., New York City, for appellee.
Before MOORE and HAYS, Circuit Judges, and TIMBERS,* District Judge.
PER CURIAM:


1
Appellant was convicted on two counts of an indictment charging narcotics sales. Appellant filed a notice of appeal from that judgment, but moved this court successfully in 1966 to remand the case to the District Court so that he might prosecute a motion for a new trial. The motion was denied and appellant appealed to this court which, on January 4, 1968, remanded the case to the District Court for an evidentiary hearing on whether the defense had made an off-the-record pre-trial request of the government to produce an informant and for consideration of whether a question directed to a government witness asking if he knew the whereabouts of the informant amounted to a demand on the government that the informant be produced. Appellant appeals from the order denying the motion.


2
The Trial Court found that no request had been made of any responsible government personnel to produce the informant, and it correctly determined that the questions directed to a government witness did not constitute a formal request to the government to provide information as to his whereabouts or amount to a demand that the informant be produced. In the absence of such a demand addressed to the government or to the court, the United States Attorney was under no obligation to volunteer such information.


3
Affirmed.



Notes:


*
 Chief Judge of the District of Connecticut, sitting by designation